 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES KROESSLER, individually and                     Case No.: 19-CV-277-CAB-JLB
     on behalf of all others similarly situated,
12
                                          Plaintiff,       ORDER GRANTING DEFENDANT’S
13                                                         MOTION TO DISMISS AND
     v.                                                    DENYING DEFENDANT’S MOTION
14
                                                           TO STRIKE AS MOOT
     CVS HEALTH CORPORATION,
15
                                        Defendant.
16                                                         [Doc. Nos. 9, 10]
17
18             This matter comes before the Court on Defendant’s motion to dismiss and motion to
19   strike. [Doc. Nos. 9, 10.] The motions have been fully briefed and the Court finds them
20   suitable for determination on the papers and without oral argument. See S.D. Cal. CivLR
21   7.1(d)(1). For the reasons set forth below, Defendant’s motion to dismiss [Doc. No. 9] is
22   granted and Defendant’s motion to strike [Doc. No. 10] is denied as moot.
23        I.      BACKGROUND
24             Plaintiff James Kroessler filed a putative consumer class action complaint against
25   Defendant CVS Health Corporation on February 7, 2019, alleging false and misleading
26   advertising of Defendant’s CVS Health glucosamine joint health products. [Doc. No. 1 at
27   ¶ 1.] The complaint alleges violations of California’s Unfair Competition Law, California
28   Business & Professions Code § 17200, et. seq. (“UCL”); California’s Consumer Legal

                                                       1
                                                                                 19-CV-277-CAB-JLB
 1   Remedies Act, California Civil Code § 1750, et. seq. (“CLRA”); and Breach of Express
 2   Warranty. [Id. at ¶¶ 96–131.1]
 3          Defendant markets, sells, and distributes its line of CVS Health Glucosamine
 4   Products (the “Products”).2 [Id. at ¶ 2.] The complaint alleges that Defendant represents
 5   through the Products’ labeling, packaging, and other advertising, that the Products provide
 6   “JOINT HEALTH,” “assist[] with joint pain, flexibility and mobility,” provide “improved
 7   joint comfort,” increase “range of motion,” “strengthen joints,” “support flexibility,” and
 8   “support mobility.” [Id. at ¶ 3.] Plaintiff contends these statements are designed to induce
 9   consumers to believe that Defendant’s Products provide meaningful joint health benefits.
10   According to Plaintiff, however, the Products do not support or benefit the health of human
11   joints because glucosamine, the primary ingredient3 in each of the Products, either alone
12   or in combination with other ingredients, is not effective at supporting or benefitting joint
13   health. [Id. at ¶¶ 4–5.]
14            Plaintiff alleges in his complaint that he “was exposed to and saw Defendant’s
15   representations by reading [the Glucosamine Chondroitin Tablets product] label.” [Id. at
16   ¶ 11.]     The label for the Glucosamine Chondroitin Tablets includes the following
17   representations: “JOINT HEALTH,” “Supports flexibility & range of motion,”
18   “Glucosamine and Chondroitin help support and maintain the structure of joints,”
19   “Glucosamine and Chondroitin work to support joint comfort while helping to promote
20   joint mobility,” (the “Representations”).4 [Doc. No. 1-2 at 2.]
21
22
     1
       Document numbers and page references are to those assigned by CM/ECF for the docket entry.
23   2
       The CVS Health Glucosamine products at issue include the following variations: (1) CVS Health
     Glucosamine Chondroitin Tablets; (2) CVS Health Glucosamine Chondroitin Capsules; (3) CVS Health
24   Glucosamine Maximum Strength Tablets; (4) CVS Health Glucosamine MSM Caplets; (5) CVS Health
25   Glucosamine Chondroitin with MSM Tablets; (6) CVS Health Glucosamine Chondroitin with Vitamin
     D Caplets. [Id. at ¶ 14.]
     3
26     Each of the CVS Health Glucosamine Products contains 1500mg of glucosamine. However, some of the
     Products in issue contain other primary ingredients in combination with glucosamine. [Doc. No. 1 at ¶¶
27   15–16; Doc. No. 1 at note 1–6.]
     4
       For purposes of this Order, the Representations are only in reference to the statements on the
28   Glucosamine Chondroitin Tablets product that Plaintiff viewed and relied upon.

                                                       2
                                                                                        19-CV-277-CAB-JLB
 1         Attached to Plaintiff’s complaint are images of the other five products’ labels. [Doc.
 2   No. 1-2 at 1–7.]      The label for the Glucosamine Chondroitin Capsules includes:
 3   “SUPPORTS JOINT FLEXIBILITY & MOBILITY,” “Promotes healthy joint structure &
 4   function,” “Glucosamine . . . supports cartilage, ligaments, tendons, bones, eyes, nails, and
 5   heart valves,” “Chondroitin helps maintain healthy joint flexibility and lubrication.” [Doc.
 6   No. 1-2 at 3.] The label for the Glucosamine Maximum Strength Tablets includes: “JOINT
 7   HEALTH,” “Nourishes cartilage and promotes comfortable joint movement,”
 8   “Supplementing with Glucosamine can support flexibility and comfort with joint
 9   movement.” [Id. at 4.] The label for the Glucosamine MSM Caplets includes: “JOINT
10   HEALTH,” “Supports cartilage health & joint comfort,” “Glucosamine + MSM is an
11   effective supplement combination that helps support maximum flexibility, range of motion
12   and joint health,” “Together, this duo promotes healthy cartilage and collagen development
13   to support fluid joint movement.” [Id. at 5.] The label for Glucosamine Chondroitin with
14   MSM Tablets includes: “JOINT HEALTH,” “Supports healthy cartilage & joint comfort,”
15   “Glucosamine Chondroitin with MSM helps to support and maintain joint function.” [Id.
16   at 6.] The label for Glucosamine Chondroitin with Vitamin D Caplets includes: “JOINT
17   HEALTH,” “Supports flexibility & range of motion with added bone support,” “This triple
18   strength product gives you more value added supplementation for supporting joint health,”
19   “As an essential nutrient, Vitamin D supports proper bone health.” [Id. at 7.] Each product
20   also states that individual results may vary and includes a disclaimer that the product is not
21   intended to diagnose, treat, cure, or prevent any disease. [Id. at 1–7.]
22         Plaintiff alleges that on or around March 15, 2017, at a CVS retail store in El Cajon,
23   California, he purchased the CVS Health Glucosamine Chondroitin Tablets product in
24   reliance on the representations made by Defendant on that specific product’s label. [Doc.
25   No. 1 at ¶ 11.] Plaintiff contends that the product he purchased, like all of the Products at
26   issue, do not provide the promised, advertised benefits. [Id.] Had he known the truth about
27   Defendant’s alleged misrepresentations and omissions at the time of purchase, Plaintiff
28   asserts he would not have purchased the product. [Id.]

                                                   3
                                                                                  19-CV-277-CAB-JLB
 1          Further, the complaint alleges Defendant expressly and impliedly advertises that the
 2   Products treat and provide relief from symptoms of osteoarthritis, including joint pain and
 3   joint stiffness. [Id. at ¶ 19.] Plaintiff contends the front labeling for each of the Products
 4   is materially identical and communicates the same advertising message of joint health
 5   benefits. [Id. at ¶¶ 22.] In support of his allegations, Plaintiff cites to numerous clinical
 6   trials and studies which he alleges demonstrate that the Products’ primary ingredients,
 7   specifically glucosamine, alone or in combination with other ingredients in the Products,
 8   are ineffective at supporting or benefiting joint health. [Id. at ¶ 28.]
 9          Plaintiff seeks to represent a Multistate Class defined as “[a]ll persons in California
10   and other states with similar laws[5], who purchased any of Defendant’s CVS Health
11   Glucosamine Products for personal use between January 19, 2016, and the date notice is
12   disseminated.” [Id. at ¶ 86.] Plaintiff also seeks to represent a California Senior Class
13   defined as “[a]ll senior citizens who purchased in the state of California any of Defendant’s
14   CVS Health Glucosamine Products for personal use between January 19, 2016, and the
15   date notice is disseminated.” [Id.] In the alternative to the Multistate Class, Plaintiff also
16   seeks to represent a California-Only Class defined as “[a]ll persons who purchased in the
17   state of California any of Defendant’s CVS Health Glucosamine Products for personal use
18   between January 19, 2016, and the date notice is disseminated.” [Id. at ¶ 87.] The
19   complaint’s prayer for relief includes, among other things, an order enjoining Defendant
20   from continuing the unlawful practices, requiring Defendant to engage in a “corrective
21   advertising campaign,” and an award of restitution, disgorgement, and damages for
22   Plaintiff and the class. [Id. at 37.]
23
24
25   5
       Plaintiff preliminarily avers other states with similar consumer fraud laws under the facts of this case
26   include, but are not limited to: Florida (Fla. Stat. §§ 501.201, et seq.); Illinois (815 Ill. Comp. Stat. Ann.
     §§ 505/1, et seq.); Massachusetts (Mass. Gen. Laws Ch. 93A, et seq.); Michigan (Mich. Comp. Laws §§
27   445.901, et seq.); Minnesota (Minn. Stat. §§325F.67, et seq.); Missouri (Mo. Rev. Stat. §§ 407.010, et
     seq.); New Jersey (N.J. Stat. §§ 56:8-1, et seq.); New York (N.Y. Gen. Bus. Law §§ 349, et seq.; and
28   Washington (Wash. Rev. Code §§ 19.86.010, et seq.) (collectively, the “Class States”).

                                                           4
                                                                                               19-CV-277-CAB-JLB
 1            On March 19, 2019, Defendant moved to dismiss Plaintiff’s claims pursuant to
 2   Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) [Doc. No. 9], and to strike
 3   Plaintiff’s multistate class claims pursuant to Federal Rule of Civil Procedure Rule 12(f).
 4   [Doc. No. 10.] Plaintiff filed his oppositions to the motions [Doc. Nos. 12, 13] on April 9,
 5   2019, and Defendant filed its replies [Doc. Nos. 15, 16] on April 16, 2019. Along with
 6   their motions, both parties filed requests for Judicial Notice. [Doc. Nos. 11, 14.]
 7      II.      LEGAL STANDARD
 8            A. Motion to Dismiss for Lack of Subject Matter Jurisdiction under Rule
 9               12(b)(1)
10            Federal Rule of Civil Procedure Rule 12(b)(1) allows a party to move to dismiss
11   based on the court’s lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Plaintiff
12   has the burden of establishing that the court has subject matter jurisdiction. Assoc. of Med.
13   Colls. v. U.S., 217 F.3d 770, 778–79 (9th Cir. 2000). In a class action at least one of the
14   named plaintiffs must meet the Article III standing requirements. Bates v. United Parcel
15   Servs., Inc., 511 F.3d 974, 985 (9th Cir. 2007). Article III requires that: “(1) at least one
16   named plaintiff suffered an injury in fact, (2) the injury is fairly traceable to the challenged
17   conduct, and (3) the injury is likely to be redressed by a favorable decision.” Lujan v.
18   Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (quotation marks and citations
19   omitted).
20            B. Motion to Dismiss for Failure to State a Claim under Rule 12(b)(6)
21            Under Federal Rule of Civil Procedure Rule 12(b)(6), a party may bring a motion to
22   dismiss based on the failure to state a claim upon which relief may be granted. Fed. R.
23   Civ. P. 12(b)(6). A Rule 12(b)(6) motion challenges the sufficiency of a complaint as
24   failing to allege “enough facts to state a claim to relief that is plausible on its face.” Bell
25   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). For purposes of ruling on a Rule 12(b)(6)
26   motion, the court “accept[s] factual allegations in the complaint as true and construe[s] the
27   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire
28   & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). “[D]ismissal may be based on

                                                    5
                                                                                    19-CV-277-CAB-JLB
 1   either a lack of a cognizable legal theory or the absence of sufficient facts alleged under a
 2   cognizable legal theory.” Johnson v. Riverside Healthcare Sys., 534 F.3d 1116, 1121 (9th
 3   Cir. 2008) (internal quotations and citations omitted).
 4      III.   REQUEST FOR JUDICIAL NOTICE
 5         At the motion to dismiss stage a court may consider materials incorporated into the
 6   complaint or matters of public record, without converting the motion to dismiss into a
 7   motion for summary judgment. Coto Settlement v. Eisenberg., 593 F.3d 1031, 1038 (9th
 8   Cir. 2010) (citation omitted); see also Federal Rules of Evidence 201(b): “The court may
 9   judicially notice a fact that is not subject to reasonable dispute because it: (1) is generally
10   known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
11   determined from sources whose accuracy cannot reasonably be questioned.”
12         Defendant asks the Court to take judicial notice of eleven exhibits, consisting
13   primarily of its product ingredient lists available on its website and various scientific
14   opinions by the European Food Safety Authority (“EFSA”). Plaintiff asks the Court to
15   take judicial notice of two letters from the U.S. Department of Health & Human Services
16   to dietary supplement manufacturers, both available online. Neither party has opposed the
17   others’ request or challenged the documents’ authenticity. FRE 201(b)(2). Accordingly,
18   the Court takes judicial notice of both Plaintiff’s and Defendant’s exhibits.
19      IV.    DISCUSSION
20         Defendant moves to dismiss on the following grounds: (1) Plaintiff’s CLRA and
21   UCL state law claims are preempted by the Federal Food, Drug, and Cosmetic Act
22   (“FDCA”) as amended by the Nutrition Labeling and Education Act (“NLEA”); (2)
23   Plaintiff lacks standing to pursue injunctive relief; (3) Plaintiff only purchased one of the
24   six Products identified and therefore lacks standing to assert any claims, including any
25   putative class claims, relating to Products he did not purchase; and (4) the complaint fails
26   to state a claim under the CLRA and UCL because it is not pled with specificity under
27   Federal Rule of Civil Procedure 9(b); Defendant also moves to strike Plaintiff’s multistate
28   class allegations because Plaintiff fails to allege sufficient facts connecting non-California

                                                    6
                                                                                   19-CV-277-CAB-JLB
 1   putative class members’ claimed injuries to California, and because the multistate class
 2   definition violates due process. The Court first addresses whether Plaintiff’s claims are
 3   expressly preempted under the NLEA and holds that Plaintiff’s claims are expressly
 4   preempted. Therefore, the Court does not reach Defendant’s motion to dismiss on its
 5   remaining grounds and Defendant’s motion to strike is denied as moot.
 6         A. Preemption under the FDCA as amended by the NLEA
 7         First, Defendant contends Plaintiff’s state law false advertising claims are preempted
 8   under the FDCA 21 U.S.C. § 301 et seq., as amended by the NLEA, 21 U.S.C. § 343 et
 9   seq. [Doc. No. 9-1 at 18–20.] The NLEA expressly preempts any state law that establishes
10   “any requirement respecting any claim of the type described in section 343(r)(1) of this
11   title made in the label or labeling of food that is not identical to the requirement of section
12   343(r) of this title.” 21 U.S.C. § 343-1(a)(5). The NLEA also provides that no state may
13   “directly or indirectly establish . . . any requirement for the labeling of food that is not
14   identical” to the federal requirements. 21 U.S.C. § 343-1(a)(5). The phrase “not identical
15   to” means “that the State requirement directly or indirectly imposes obligations or contains
16   provisions concerning the composition or labeling of food [that] . . . [a]re not imposed by
17   or contained in the applicable [federal regulation] . . . or [d]iffer from those specifically
18   imposed by or contained in the applicable [federal regulation].” 21 C.F.R. § 100.1(c)(4).
19         The NLEA distinguishes between “structure/function claims” and “disease claims”
20   that manufacturers make about their products. A structure/function claim “describes the
21   role of a nutrient or dietary ingredient intended to affect the structure or function in
22   humans” or “characterizes the documented mechanism by which a nutrient or dietary
23   ingredient acts to maintain such structure or function,” but “may not claim to diagnose,
24   mitigate, treat, cure, or prevent a specific disease or class of diseases.” 21 U.S.C. §
25   343(r)(6). A disease claim, conversely, “claims to diagnose, mitigate, treat, cure, or
26   prevent disease,” either explicitly or implicitly (such as by claiming that a product treats a
27   disease’s “characteristic signs or symptoms”).             21 C.F.R. § 101.93(g)(2)(ii).
28   Structure/function claims must meet three requirements: (1) the manufacturer has

                                                    7
                                                                                   19-CV-277-CAB-JLB
 1   substantiation that the statement is truthful and not misleading; (2) the statement contains
 2   a prominent disclaimer that the Food and Drug Administration (“FDA”) has not evaluated
 3   the statement and that the product “is not intended to diagnose, treat, cure, or prevent any
 4   disease”; and (3) the statement itself does not “claim to diagnose, mitigate, treat, cure, or
 5   prevent” disease. 21 U.S.C. § 343(r)(6).
 6         Defendant contends that the challenged Representations are all permissible
 7   structure/function claims that comply with federal labeling requirements for dietary
 8   supplements, meaning Plaintiff’s state law false advertising claims are expressly
 9   preempted. [Doc. No. 9-1 at 19–20.] Plaintiff counters that (1) the Representations are not
10   proper structure/function claims because they suggest effects on characteristic signs and
11   symptoms of osteoarthritis; and (2) regardless of whether the Representations are
12   structure/function claims or disease claims, the Representations are false and misleading
13   and therefore his state law claims are not inconsistent with the federal requirements. [Doc.
14   No. 13 at 13.] Although the FDCA requires manufacturers to have substantiation for their
15   structure/function claims, California law does not allow private plaintiffs to demand
16   substantiation for advertising claims. Dachauer v. NBTY, Inc., 913 F.3d. 844, 847 (9th Cir.
17   2019) (citing Nat’l Council Against Health Fraud, Inc. v. King Bio Pharm., Inc., 107
18   Cal.App.4th 1336, 1344 (2003)).
19         Defendant relies on the guidance issued by the FDA discussing acceptable
20   structure/function claims and analogizes this case to Dachauer. The FDA has published
21   guidance in the Federal Register discussing, among other things, acceptable
22   structure/function claims. Regulations on Statements Made for Dietary Supplements
23   Concerning the Effect of the Product on the Structure or Function of the Body, 65 Fed.
24   Reg. 1000–01 (Jan. 6, 2000). In relevant part, the FDA states that “‘joint pain’ is
25   characteristic of arthritis . . . [but] [t]he claim ‘helps support cartilage and joint function,’
26   on the other hand, would be a permissible structure/function claim, because it relates to
27   maintaining normal function rather than treating joint pain.” Id. at 1016–17. “The
28   guidance recognizes that structure/function claims may use general terms such as

                                                     8
                                                                                    19-CV-277-CAB-JLB
 1   ‘strengthen,’ ‘improve,’ and ‘protect,’ as long as the claims ‘do not suggest disease
 2   prevention or treatment.’” Dachauer, 913 F.3d. at 847 (citing 65 Fed. Reg. at 1028.)
 3         As applied here, the NLEA’s preemption provision preempts Plaintiff’s CLRA, UCL
 4   and breach of express warranty claims. The Representations at issue include: “JOINT
 5   HEALTH,” “Supports flexibility & range of motion,” “Glucosamine and Chondroitin help
 6   support and maintain the structure of joints,” “Glucosamine and Chondroitin work to
 7   support joint comfort while helping to promote joint mobility.”           Plaintiff alleges
 8   Defendant’s Representations are improper structure/function claims because they suggest
 9   effects on characteristic signs and symptoms of osteoarthritis. Plaintiff contends that the
10   FDA noted that “reduces joint paint” is a disease claim and the FDA has issued warning
11   letters to advertisers of glucosamine supplements who advertise their products will do
12   things like “improve joint mobility.”        [Doc. No. 13 at 14–15.]         However, the
13   Representations do not purport to “reduce” or “improve” anything nor do they mention
14   “joint pain.” The Representations do not suggest treatment or prevention of a disease and
15   satisfy the requirements under the NLEA for structure/function claims. Therefore, the
16   Representations are proper structure/function claims according to the federal requirements.
17   See 65 Fed. Reg. at 1016–17.
18         Plaintiff also contends that regardless of whether the Representations are
19   structure/function claims or disease claims, the Representations are false and misleading
20   and therefore his state law claims are not inconsistent with the federal requirements.
21   However, the Ninth Circuit in Dachauer held that to the contrary it matters very much.
22   “Plaintiff’s argument would vitiate the FDCA’s distinction between disease claims and
23   structure/function claims. The FDA allows manufacturers of supplements to make general
24   claims . . . and to substantiate them with evidence that a supplement has some structural or
25   functional effect on a given part of the human body.” Dachauer, 913 F.3d. at 848 (citing
26   65 Fed. Reg. at 1012). Unlike in Dachauer, where the court held that the NLEA did not
27   preempt plaintiff’s claim that the defendant’s structure/function claim about immune health
28   was misleading because the supplements increased the risk of all-cause mortality, Plaintiff

                                                  9
                                                                                19-CV-277-CAB-JLB
 1   makes no such claim here. The FDCA regulations state that a food label “shall be deemed
 2   to be misleading if it fails to reveal facts” that are “[m]aterial with respect to consequences
 3   which may result from use of the article” under normal conditions of use or the conditions
 4   of use that the label prescribes. 21 C.F.R. § 1.21(a)(2).
 5          Plaintiff does not argue that Defendant’s Representations are false or misleading
 6   because Defendant fails to reveal material facts with respect to consequences from taking
 7   Defendant’s Products. While Plaintiff cites to numerous studies and clinical trials to
 8   demonstrate that glucosamine and other primary ingredients in the Products are ineffective
 9   at supporting or benefiting joint health, the federal requirements only require that the
10   manufacturer has “substantiation that the statement is truthful and not misleading.” 21
11   U.S.C. § 343(r)(6). The FDCA does not define the term “substantiation,” however FDA
12   guidance advances a common sense interpretation of “substantiation,” as meaning
13   “competent and reliable scientific evidence.” See Kaufman v. CVS Caremark Corp., 836
14   F.3d 88, 93 (1st Cir. 2016). Plaintiff’s citation to studies does not equate to Defendant
15   lacking competent and reliable scientific evidence of its own that establishes the necessary
16   substantiation. Furthermore, California law does not allow private plaintiffs to demand
17   substantiation for advertising claims. Dachauer, 913 F.3d. at 847. Plaintiff’s breach of
18   express warranty claim is premised on the same theory that the Representations are false
19   and misleading.           However, because Defendant’s Representations are proper
20   structure/function claims as permitted by the federal requirements, Plaintiff’s breach of
21   express warranty claim would also seek to impose state-law requirements that differ from
22   the federal requirements. Accordingly, Plaintiff’s state law false advertising claims under
23   the CLRA, UCL, and breach of express warranty are preempted and therefore are
24   DISMISSED with prejudice.6
25
26
     6
       The Court does not find that any amendment to this claim could possibly cure the deficiency. As a
27   general rule, a court freely grants leave to amend a complaint which has been dismissed. Fed.R.Civ.P.
     15(a). However, leave to amend may be denied when “the court determines that the allegation of other
28   facts consistent with the challenged pleading could not possibly cure the deficiency.” Schreiber Distrib.

                                                        10
                                                                                           19-CV-277-CAB-JLB
 1      V.      CONCLUSION
 2           For the reasons explained above, Defendant’s motion to dismiss [Doc. No. 9] is
 3   GRANTED and Defendant’s motion to strike [Doc. No. 10] is DENIED as moot.
 4           It is SO ORDERED.
 5   Dated: May 16, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     Co. v. ServWell Furniture Co., Inc., 806 F.2d 1393, 1401 (9th Cir. 1986) (citing Bonanno v. Thomas, 309
28   F.2d 320, 322 (9th Cir. 1962)).

                                                       11
                                                                                         19-CV-277-CAB-JLB
